DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 01/07/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically as indicated on the signed copy of the IDS included herewith, CN106158709, CN103066000, and CN102496596 have not been considered because no copy of the foreign patent document was provided with the filed IDS. It is respectfully noted that a translation of the abstract is not a substitute for the requirement for a copy of the foreign patent document. It is additionally noted that CN106158709 was already considered when listed and filed properly with the IDS filed 06/27/2019. 
The concise statement of relevance for the three cited Chinese Office Actions provided in the transmittal letter filed with the IDS on 01/07/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“gas supply unit” in claim 1-6 interpreted as gas supply (2) and equivalents thereof.
“chemical reaction liquid supply unit” in claim 1-5 interpreted as a storage tank, a recovery tank, and a pump [0033] and equivalents thereof. Note that claim 6 provides sufficient structure and does not invoke an interpretation under 35 USC 112(f) for “chemical reaction liquid supply unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, the amended limitation defines the shape of the holes by the target wafer which is the wafer to be cut. The target wafer and/or the wafer to be cut is not part of the apparatus because it is the article worked up. The shape of the wafer may be change without the apparatus being changed. Applicant has defined the shape of the arrangement of the holes relative to the wafer. This renders the claim unclear as to how or if the carrier tray holes are changed if a different shaped wafer is provided or cut. For purpose of examination on the merits, the claim will be examined with the interpretation that the wafer shape may be changed but with a preference for a matching shape. Applicant is kindly request to amend the claim to define the shape of the carrier tray hole arrangement relative to a permanent component of the apparatus.
Claims 2-4 and 6 are included for their dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0035610 of Miya et al., hereinafter Miya, in view of US 2013/0171831 of Namba et al., hereinafter Namba, and US 2015/0093906 of Kobayashi et al., hereinafter Kobayashi.
Regarding claim 1 and 6, Miya teaches wafer cutting device (abstract, note that etching is a form of cutting and that the cutting is an intended use of the apparatus), comprising an etching unit including a wafer clamp (spin chuck 1 Fig 1 and 4) and a guide shroud (5 Fig 1), a gas supply unit (18 [0035], [0042], [0060]), and a chemical reaction liquid supply (16 [0035]); wherein the wafer clamp includes a carrier tray (15 Fig 1) and a gas passage (23 Fig 1) and the tray is configured to fix a wafer to be cut (Fig 1), a size of the carrier tray is equal to that of a lower edge of the guide shroud (Fig 1 note that the size of 15 is equal to a lower edge of the guide shroud 5); the guide shroud includes an outer layer, a middle layer, an inner layer, and a first and second hollow inter layers (see annotated version of Fig 1 below. Note that for ease only one side of the layer cross section was marked but the layers extend along the 

    PNG
    media_image1.png
    525
    740
    media_image1.png
    Greyscale

Regarding claim 2, Miya teaches the inner layer has a gas outlet that extends outside of the shroud (57 Fig 1, note that the area under the shroud is considered outside of it). 
Regarding claim 3, Miya fails to teach a thickness of the second interlayer; however Miya discloses that the discharge openings 502 of the layer are designed to provide specific flow and pressure dynamics [0044-0045]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to optimize the size of the of a thickness of the second interlayer to provide the desired pressure and flow dynamics. Additionally, Miya has taught the first inter layer has a thickness of  about 5 mm [0056] and [0059] which would render obvious using a similar dimension on the second interlayer because the layers are connected by gas flow the size is taught to avoid forming liquid droplets from splashing in the open space [0059].
Regarding claim 4, the lower edge of the guide shroud has a wafer shape (Fig 3, note wafers may be any shape).
Response to Arguments
Applicant's arguments filed 01/07/2021, hereinafter reply, have been fully considered but they are not persuasive. 
Applicant argues (reply p 6-7) that Miya fails to teach the carrier tray size is equal to that of a lower edge of the guide shroud. This is not persuasive because Miya demonstrates the carrier tray is equal to the outer lower edge of the guide shroud in Fig 1. Further, if Miya drawing is not sufficient support, the size relationship would have been obvious because the drawing reasonably suggests this size arrangement works. Applicant argues Miya fails to teach the plurality of air holes are in the shape of a target wafer. Examiner notes that Miya, as cited above, demonstrates the singular hole is in the shape of the target wafer. Therefore, an arrangement using a plurality of holes in the same shape would have been obvious. Further, Namba teaches a plurality of gas holes 
The arguments regarding dependent claims rely on the alleged failings of the prior art to teach the independent claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2016/0372340 teaches a smaller holder with surrounding gas outlets (79, Fig 16). US 2006/0021636 teaches a guide shroud with a substrate support that is the same size as the edge (Fig 1 and 5)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARGARET D KLUNK/Examiner, Art Unit 1716              

/KARLA A MOORE/Primary Examiner, Art Unit 1716